DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 54-73 are pending.

Claim Objections
Claim 70 is objected to because of the following informalities: it refers to claim 44 while claim 44 is canceled.  In view of the limitation “the viewing information” recited in claims 70 and 69, Examiner interprets that claim 70 refers to claim 69.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 57 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Claim 57 recites the limitation “a relative distance between the first immersive device and the second immersive device”.  The entire specification and the drawings of the present application is silent regarding the limitation and one of ordinary skill in the art would not clearly understand what it means without further clarification, e.g., relative to what kind of reference, etc.  
For the purpose of compact prosecution only, Examiner interprets it as merely “a  distance between the first immersive device and the second immersive device”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 54-60, 64, 67 and 69-71 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miller et al. (US 2015/0235434 A1).
	As to claim 54, Miller discloses a method (Miller, Abs., a method performed by a “system for enabling two or more users to interact within a virtual world”) comprising: 
	selecting a first experience-sharing level (Miller, FIG. 9A, [0115], Examiner interprets a “full virtual reality mode” as the 1st experience-sharing level) at which a first immersive device (Miller, FIG. 9A, [0115], the “HUD 300” worn by “user A 901”) and a second immersive device (Miller, FIG. 9A, [0115], the “HUD 300” worn by “user B 922”) share an experience (Miller, FIG. 9A, [0115], e.g., “the first user 901 and first object 902 are shown as they appear to the second user 922 interfacing the same digital world of the system 100 in a full virtual reality mode: as the first rendered physical object 931 and second rendered physical object 932”), the first experience-sharing level (Miller, FIG. 9A, [0115], “full virtual reality mode”) selected based on a distance (Miller, FIG. 9A, [0115], e.g., “local, physical objects (e.g., first user 901 and first object 902) may be scanned and rendered as virtual objects in the virtual world”; Examiner interprets that the “HUD 300” worn by the “user A” and the “HUD 300” worn by the “user B” are located in a same physical location) between the first immersive device (Miller, FIG. 9A, [0115], the “HUD 300” worn by 
	displaying a first set of content (Miller, FIG. 9A, [0115], e.g., “object A 932” and “user B 922”) on a display of the first immersive device (Miller, FIG. 9A, [0115], the “HUD 300” worn by “user A 901”), the first set of content (Miller, FIG. 9A, [0115], e.g., “object A 932” and “user B 922”) associated with the first experience-sharing level (Miller, FIG. 9A, [0115], the “full virtual reality mode”); 
	determining a change in the distance between the first immersive device and the second immersive device (Miller, FIG. 9B, [0116], e.g., determining that “the first user 901 and first object 902 are located at a first physical location 915, and the second user 922 is located at a different, second physical location 925 separated by some distance from the first location 915”); 
	selecting a second experience-sharing level (Miller, FIG. 9B, [0116], Examiner interprets the “blended virtual interface mode” as the 2nd experience-sharing level) based on the changed distance (Miller, FIG. 9B, [0116], e.g., determining that “the first user 901 and first object 902 are located at a first physical location 915, and the second user 922 is located at a different, second physical location 925 separated by some distance from the first location 915”); and 
	displaying a second set of content (Miller, FIG. 9B, [0116], e.g., “user B 922” and “object A 932”) on the display of the first immersive device (Miller, FIG. 9A, [0115], the “HUD 300” worn by “user A 901”), the second set of content (Miller, FIG. 9B, [0116], e.g., “user B 922” and “object A 932”) associated with the second experience-sharing level (Miller, FIG. 9B, [0116], the “blended virtual interface mode”).  
	As to claim 55, Miller discloses the method of claim 54, further comprising: 

	retrieving the second set of content (Miller, FIG. 9B, [0116], e.g., “user B 922” and “object A 932”) based on selection of the second experience-sharing level (Miller, FIG. 9B, [0116], the “blended virtual interface mode”).  
As to claim 56, Miller discloses the method of claim 54, wherein the distance is a physical distance between the first immersive device and the second immersive device (Miller, FIG. 9B, [0116], “the first user 901 and first object 902 are located at a first physical location 915, and the second user 922 is located at a different, second physical location 925 separated by some distance from the first location 915”).  
As to claim 57, Miller discloses the method of claim 54, wherein the distance is a relative distance between the first immersive device and the second immersive device (Miller, FIG. 9B, [0116], “the first user 901 and first object 902 are located at a first physical location 915, and the second user 922 is located at a different, second physical location 925 separated by some distance from the first location 915”).
	As to claim 58, Miller discloses the method of claim 54, wherein selecting the second experience-sharing level (Miller, FIG. 9B, [0116], the “blended virtual interface mode”) based on the changed distance (Miller, FIG. 9B, [0116], “the first user 901 and first object 902 are located at a first physical location 915, and the second user 922 is located at a different, second physical location 925 separated by some distance from the first location 915”) comprises: 
	selecting the second experience-sharing level (Miller, FIG. 9B, [0116], the “blended virtual interface mode”) at which the first immersive device and the second immersive device share 
As to claim 59, Miller discloses the method of claim 58, wherein the first set of content (Miller, FIG. 9A, [0115], e.g., “object A 932” and “user B 922”) comprises the shared experience (Miller, FIG. 9A, [0115], e.g., “the first user 901 and first object 902 are shown as they appear to the second user 922 interfacing the same digital world of the system 100 in a full virtual reality mode: as the first rendered physical object 931 and second rendered physical object 932”), and wherein the second set of content comprises the another shared experience (Miller, FIG. 6, [0104], “the virtual objects may also be dynamic and change with time, change in accordance with various relationships (e.g., location, distance, etc.) between the user or other users, physical objects, and other virtual objects, and/or change in accordance with other variables specified in the software and/or firmware of the head-mounted system 300, gateway component 140, or servers 110”).  
	As to claim 60, Miller discloses the method of claim 58, wherein the shared experience (Miller, FIG. 9A, [0115], e.g., “the first user 901 and first object 902 are shown as they appear to the second user 922 interfacing the same digital world of the system 100 in a full virtual reality mode: as the first rendered physical object 931 and second rendered physical object 932”) and the another shared experience (Miller, FIG. 6, [0104], “the virtual objects may also be dynamic and change with time, change in accordance with various relationships (e.g., location, distance, etc.) between the user or other users, physical objects, and other virtual objects, and/or change in accordance with other variables specified in the software and/or firmware of the head-mounted system 300, gateway component 140, or servers 110”) connect a user of the first immersive device to an already existing immersive experience session of a user of the second immersive device (Miller, e.g., FIG. 7, [0111], “the two users 701 and 702 are throwing a virtual ball 703 (a type of 
As to claim 64, Miller discloses the method of claim 54, wherein displaying the first set of content displays a summary description of an immersive experience of the second immersive device on a portion of the display of the first immersive device (Miller, FIG. 1, [0074], “a digital world is represented by data and processes that describe and/or define virtual, non-existent entities, environments, and conditions that can be presented to a user through a user device 120 for users to experience and interact with. For example, some type of object, entity or item that will appear to be physically present when instantiated in a scene being viewed or experienced by a user may include a description of its appearance, its behavior, how a user is permitted to interact with it, and other characteristics”).  
	As to claim 67, Miller discloses the method of claim 54, wherein displaying the second set of content on a display of the first immersive device comprises synchronizing displaying of the second set of content on the first immersive device with content being displayed on the second immersive device (Miller, e.g., FIG. 8, [0113], “if the system 100 determines that the virtual bat provided by the haptic device 802 made "contact" with the ball 703, then the haptic device 802 may vibrate or provide other feedback to the user 702, and the virtual ball 703 may ricochet off the virtual bat in a direction calculated by the system 100 in accordance with the detected speed, direction, and timing of the ball-to-bat contact”).
	As to claim 69, Miller discloses the method of claim 54, further comprising: retrieving viewing information for the second immersive device, wherein displaying the first set of content is further based on the viewing information for the second immersive device (Miller, e.g., FIG. 7, 
As to claim 70, Miller discloses the method of claim 44, further comprising: detecting a gesture of a user; and adjusting the viewing information based on the gesture of the user, wherein displaying the first set of content is further based on the adjusted viewing information for the second immersive device (Miller, e.g., see FIG. 7, [0081], “user devices may include additional components that enable user interaction such as sensors, wherein the objects and information (including gestures) detected by the sensors may be provided as input representing user interaction with the virtual world using the user device”).  
As to claim 71, it differs from claim 54 only in that it is an apparatus performing the method of claim 54 by executing the instructions stored in a non-transitory computer-readable medium.  It recites the similar limitations as in claim 54, and Miller discloses them.  Please see claim 54 for detailed analysis.

Allowable Subject Matter
Claims 61-63, 65-66 and 68 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.

As to claim 61, the closest known prior art, i.e., Miller et al. (US 7,386,799 B1), Vinmani et al. (US 2018/0182172 A1), He et al. (US 2019/0230142 A1), Thulasimani et al. (US 2016/0180495 A1) and King, JR. (US 2015/0024368 A1), alone or in reasonable combination, fails to teach limitations in consideration of the claims as a whole, specifically with respect to the limitation “based on the determined change in distance, displaying an option for a user of the first immersive device to switch to the second experience-sharing level”.
As to claim 62, it depends from claim 61, and is allowable at least for the same reason above. 
As to claim 63, the closest known prior art indicated above, alone or in reasonable combination, fails to teach limitations in consideration of the claims as a whole, specifically with respect to the limitation “the first experience-sharing level is associated with a first level of immersiveness with a user, wherein the second experience-sharing level is associated with a second level of immersiveness with the user, and wherein the first level of immersiveness with the user is greater than the second level of immersiveness with the user”.
As to claim 65, the closest known prior art indicated above, alone or in reasonable combination, fails to teach limitations in consideration of the claims as a whole, specifically with respect to the limitation “displaying the first set of content displays a visual representation of an immersive experience of the second immersive device on a portion of the display of the first immersive device”.
As to claim 66, the closest known prior art indicated above, alone or in reasonable combination, fails to teach limitations in consideration of the claims as a whole, specifically with respect to the limitation “displaying the second set of content displays a immersive experience of the second immersive device on the display of the first immersive device in a fully immersive mode”.
As to claim 68, the closest known prior art indicated above, alone or in reasonable combination, fails to teach limitations in consideration of the claims as a whole, specifically with respect to the limitation “retrieving viewport information of the second immersive device based on the first experience-sharing level, wherein retrieving the first set of content retrieves the first set of content further based on the viewport information”.

	Claims 72-73 are allowed.  
The following is an examiner’s statement of reasons for allowance:
As to claim 72, the closest known prior art indicated above, alone or in reasonable combination, fails to teach limitations in consideration of the claims as a whole, specifically with respect to the limitations “determining that the current value relating to both the first immersive device and the second immersive device has changed; determining a second experience-sharing mode based on the changed current value, wherein the second experience-sharing mode comprises second rules for sharing at least one of content and immersive environment information between the first immersive device and at least the second immersive device; and providing a second shared immersive experience to the user of the first immersive device, in accordance with the second rules for sharing, and based on a second received set of content relating to the already existing current immersive experience session of the user of the second immersive device”.
As to claim 73, it depends from claim 72 and is allowable at least for the same reason above.

Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant’s disclosure: (1) Vinmani et al. (US 2018/0182172 A1) teaches the concept of switching between “1st immersive state” and “2nd immersive state” (e.g., see FIG. 2); (2) He et al. (US 2019/0230142 A1) teaches the concept of “frame-based viewport stream” (e.g., see FIG. 4); (3) Thulasimani et al. (US 2016/0180495 A1) teaches the concept of “rendering frame at HMD buffer size/viewport size” (e.g., see FIGS. 3-4); and (4) King, JR. teaches the concept of “detecting probable real-world collision involving actor participating in virtual environment” (e.g., see FIG. 14).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD J HONG whose telephone number is (571) 270-7765.  The examiner can normally be reached on 9:00 AM to 6:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Aug. 24, 2021

/RICHARD J HONG/Primary Examiner, Art Unit 2692                                                                                                                                                                                                        


***